In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00109-CV




        IN THE INTEREST OF J.K.B., A CHILD




         On Appeal from the 62nd District Court
                Lamar County, Texas
                Trial Court No. 71609




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
        Natalie Davis, appellant, filed a notice of appeal November 9, 2012. The clerk’s record

was filed November 19, 2012; the reporter’s record was due January 7, 2013, but was not

prepared because appellant never paid for the transcription of the record. On January 31, 2013,

this Court entered an order directing appellant to either pay for the transcription of the record or

file a brief without a reporter’s record; further, the order established deadlines for accomplishing

these directives. Finally, the order warned appellant that her failure to abide by the terms of the

order and to prosecute her appeal with effect may result in the dismissal of her appeal for want of

prosecution. See TEX. R. APP. P. 42.3.

        The deadlines established by our January 31 order have come and gone, and we have

received nothing from appellant. We dismiss this appeal for want of prosecution. See TEX. R.

APP. P. 42.3(b), (c).



                                              Bailey C. Moseley
                                              Justice

Date Submitted:         March 21, 2013
Date Decided:           March 22, 2013




                                                 2